UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 02608) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: October 1, 2009  September 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Annual report 9 | 30 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Trustee approval of management contract 14 Other information for shareholders 18 Financial statements 19 Federal tax information 39 Shareholder meeting results 40 About the Trustees 41 Officers 43 Message from the Trustees Dear Fellow Shareholder: Even in the midst of a challenging economic recovery, bright spots are emerging. U.S. corporate balance sheets are strong, with companies delivering healthy profits and holding record amounts of cash. And the Federal Reserve Board recently indicated that it stands ready to add sufficient liquidity if needed to prevent a relapse into recession. If there is a lesson to be gleaned from recent events, it is the easily overlooked risk of investors missing out on market surges, which can come swiftly. For example, U.S. stocks recorded their best September in 71 years. In todays ever-changing investment environment, where markets can move quickly in either direction, we believe Putnams risk-focused, active-management approach is well suited for pursuing opportunities for our shareholders. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in a low-risk, easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. Because it invests in high-quality short-term money market instruments, the funds risk of losing principal is lower than that of other funds. It typically invests in securities that are rated in the highest or second- highest categories of at least one nationally recognized rating service. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. As illustrated below, money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for near-term expenses or future investment opportunities, or just stow away cash for an unforeseen rainy day, this fund can be an attractive choice. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Types of money market securities Money market securities are issued by governments, government agencies, fi nancial institutions, and established non-fi nancial companies. Typically, such instruments have a remaining maturity of 13 months or less. Securities your fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for fi nancing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills How the Fed infl uences interest rates The Federal Reserve (the Fed) controls U.S. monetary policy by infl uencing the demand for and supply of balances that depository institutions hold on reserve. The Fed exercises this influence primarily by setting the target for the federal funds rate, which is the interest rate that banks charge each other for overnight loans needed to maintain reserve levels. Changes in the federal funds rate trigger events that affect other short-term interest rates, such as money market rates, foreign exchange rates, and long-term interest rates. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio managers Joanne Driscoll and Jonathan Topper Financial markets have witnessed heightened volatility since the spring of 2010, triggering a flight to quality among many investors. What contributed to the change in investor sentiment? Joanne: By late March, concerns about the sovereign debt crisis in Europe and the potential slowdown in Chinas growth began to weigh on investor confidence. Fearing that the debt crisis might spread beyond the European Union, stifle the fledgling recovery, and push the world economy into a double-dip recession, investors sold higher-risk securities in favor of safe-harbor investments. Consequently, securities perceived as risky or volatile lost ground to more defensive investments. The nervousness sparked a big selloff in equities, making the second quarter of 2010 the worst for stocks since the final three months of 2008 when the global financial crisis destabilized markets. Bond funds and traditional safe havens, such as money market funds, benefited from the more cautious psychology. During the third quarter, U.S. and world markets did rebound, however. How did Putnam Money Market Fund perform in this environment? Jonathan: The fund performed in line with the current interest-rate environment. We have historically low yields as a result of the Feds [Federal Reserve Boards] aggressive easing of short-term interest rates in an effort to promote liquidity and stimulate economic growth. For the 12 months ended September 30, 2010, the funds class A shares returned 0.06% at NAV [net asset value]. The average return for funds in its Lipper peer group was 0.03%. Given the Feds decision to hold interest rates steady at a target range of 0.0% to 0.25% throughout the reporting period, it is not surprising that the funds 7-day yield remained This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 9/30/10. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 fairly consistent throughout the fiscal year. The 7-day yield stood at 0.06% on September 30, 2010, compared with 0.05% at the start of the reporting period on October 1, 2009. New money market regulations were introduced in 2010. What are the new rules, and how are they affecting the management of thefund? Joanne: In the aftermath of the financial crisis in late 2008, money market regulation came under scrutiny  prompting the SEC [Securities and Exchange Commission] to work closely with money market fund managers, regulators, central bankers, and ratings agencies to improve the way the money market functions. Consequently, changes to what is known as Rule 2a-7, the SEC rule that dictates the guidelines for money market fund operations, were established in early 2010. All U.S. money market funds were required to be in full compliance by May 2010. These changes seek to increase money market stability and protect shareholders from future market distress. The changes are designed to reduce the risk that a money market fund will break the buck, or see its NAV fall below $1.00. The enhanced rules focus primarily on liquidity, quality, and reporting standards. To be in compliance, money market funds need to maintain minimum levels of daily and weekly liquidity to ensure significant redemptions can be met without affecting remaining shareholders. Also, higher credit-quality standards and shorter duration of the underlying investments are now required for non-government money market securities. Funds are also required to do regular stress-testing for various market scenarios. With its goal of making money market funds safer, the SEC is doing something positive for the money market industry as a whole. But increased safety (and less risk) can mean lower yields. And with the stricter maturity Allocations are represented as a percentage of portfolio value. Holdings and allocations may vary over time. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 requirements, our ability to extend out on the yield curve to capture higher yields may be more limited. As such, the portfolios shorter WAM, or weighted average maturity, which declined during the period, reflects our efforts to comply with the stricter maturity limits set by the new SEC regulations. On September30, 2010, the funds WAM was 41 days compared with 54 days at the end of the prior fiscal year on September 30, 2009. What was your strategy to capture income in such a volatile market? Jonathan: During the period, concerns remained elevated regarding the European economy. Greece, Ireland, Portugal, Spain, and Italy continued to suffer economic weakness and severe debt issues, and prices of their respective short-term debt fluctuated greatly. Outside Europe, the money market universe remained highly sensitive, reacting with heightened risk aversion to negative headlines throughout the year. This created a very volatile market in credit-related investments. Since we strive to maintain a stable $1.00 net asset value, and given the new guidelines dictated by Rule 2a-7 to protect shareholders, we increased the funds holdings of U.S. Treasury bills and notes and repurchase agreements, which are collateralized by government, agency, and corporate securities. We will continue to look for opportunities where we see value in non-government securities, but given the current volatility in the market, we think investors need to be properly compensated for that risk. What fund holdings exemplified your strategy during the period? Joanne: The global financial system continues to be highly interconnected. During the period, the fund was exposed to large, credit-worthy banks, such as JPMorgan Chase , Bank of America , and Westpac Banking , with tight maturity limits. Our conservative stance was driven by general macroeconomic uncertainty, and more specifically, by threats related to regulatory and policy developments and concern over the creditworthiness of foreign banks affected by Europes sovereign debtpressures. The sovereign debt stress from Europe remains an influence on our overall bank positioning. Looking at underlying bank fundamentals, we continue to see a relatively stable picture, however. Asset-quality measures are showing improving trends. Profits are being retained and are helping to build capital. These positive developments are somewhat offset by the banks underlying Credit qualities are shown as a percentage of portfolio value as of 9/30/10. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 7 revenue weakness with soft loan demand, pressured interest margins, lower capital markets volume, and ongoing regulatory pressure on fee business. We continue to find attractive opportunities in the ABCP [asset-backed commercial paper] market. The ABCP issuers that we consider appropriate investments must be backed by diversified high-quality financial assets, must maintain ample third-party structural support, and must have strong management and sponsorship. Starbird Funding Corp. and Sheffield Receivables exemplify our strategy in this market. Do you expect the financial markets will remain volatile into 2011? Jonathan: Yes. The U.S. recovery continues to be threatened by persistent high unemployment, the negative effects of a stronger dollar on exports, and broader concerns about global economic growth. While a deceleration in the pace of U.S. recovery at this stage could be considered normal, we do not see hard evidence that economic growth is reversing or that profits are shrinking. In our view, market inflection points have been triggered by subtle changes in psychology rather than facts, and it has caused a disproportionate amount of skepticism that has become self-reinforcing at least in the near term. Indeed, some of the forces that have driven the economic recovery are waning. Fiscal stimulus that was concentrated in the first half of 2010 is dwindling. Businesses inventory replenishment also seems to have run its course. The role of psychology may take on special prominence in the months ahead. Should market volatility seriously dampen consumers spirits, their caution may turn the economic expansion into a contraction. We are particularly concerned about sectors leveraged to housing, where the expiration of homebuyer tax credits on April 30, 2010, has exacerbated inherent weakness. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 At its August meeting, the Federal Open Market Committee acknowledged that the pace of recovery had slowed in recent months and voted to maintain its accommodative monetary policy. Federal Reserve Chairman Ben Bernanke also said during the reporting period that the central bank will do all that it can to ensure that the economic recovery continues. In this climate, we believe that strategies to reduce volatility and downside risk remain just as important as finding income. We will continue to monitor the money market universe for opportunities. But we plan to maintain the funds conservative investments in government securities because, we believe, the risk and reward profile of non-government investments remains limited for the near future. Joanne and Jonathan, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan Topper is a Money Market Specialist at Putnam. He has a B.A. from Northeastern University. Jonathan has been in the investment industry since he joined Putnam in 1990. IN THE NEWS With the pace of recovery slowing, the Federal Open Market Committee (FOMC) said that additional monetary policy easing may be necessary before long. According to the FOMCs minutes from its September21 meeting, several members noted that unless the pace of economic recovery strengthened, they would consider taking appropriate action soon. Members of the rate-setting FOMC viewed recent growth and inflation trends as unsatisfactory. Fed officials focused their discussion on a second round of buying U.S. Treasuries, also known as quantitative easing. The purchases are seen as a way to keep the economy from heading into a period of declining inflation and slowgrowth. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended September 30, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) NAV NAV CDSC NAV CDSC NAV NAV NAV Annual average (life of fund) 5.78% 5.28% 5.28% 5.28% 5.28% 5.63% 5.27% 5.53% 10 years 26.78 21.42 21.42 21.43 21.43 25.14 21.64 24.06 Annual average 2.40 1.96 1.96 1.96 1.96 2.27 1.98 2.18 5 years 14.27 12.21 10.21 12.22 12.22 13.63 12.21 13.21 Annual average 2.70 2.33 1.96 2.33 2.33 2.59 2.33 2.51 3 years 4.30 3.44 0.44 3.44 3.44 4.01 3.44 3.83 Annual average 1.41 1.13 0.15 1.13 1.13 1.32 1.13 1.26 1 year 0.06 0.06 4.94 0.06 0.94 0.06 0.06 0.06 Current yield (end of period)* NAV NAV CDSC NAV CDSC NAV NAV NAV Current 7-day yield (with expense limitation) 0.06 0.06  0.06  0.06 0.06 0.06 Current 7-day SEC yield (without expense limitation) 0.24 0.74  0.74  0.39 0.74 0.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative Lipper returns For periods ended 9/30/10 Lipper Money Market Funds category average* Annual average (life of fund) 5.91% 10 years 22.56 Annual average 2.05 5 years 12.33 Annual average 2.35 3 years 3.40 Annual average 1.12 1 year 0.03 Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/10, there were 284, 271, 247, 200, and 15 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ended 9/30/10 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $0.000549 $0.000549 $0.000549 $0.000549 $0.000549 $0.000549 Capital gains       Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/09* 0.57% 1.07% 1.07% 0.72% 1.07% 0.82% Annualized expense ratio for the six-month period ended 9/30/10 0.23% 0.23% 0.23% 0.23% 0.23% 0.23% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Reflects a voluntary waiver of certain fund expenses. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Money Market Fund from April 1, 2010, to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000* $1.15 $1.15 $1.15 $1.15 $1.15 $1.15 Ending value (after expenses) $1,000.30 $1,000.30 $1,000.30 $1,000.30 $1,000.30 $1,000.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2010, use the following calculation method. To find the value of your investment on April 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000* $1.17 $1.17 $1.17 $1.17 $1.17 $1.17 Ending value (after expenses) $1,023.92 $1,023.92 $1,023.92 $1,023.92 $1,023.92 $1,023.92 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your funds class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your funds class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met several times with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services.  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for certain funds. The 14 Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 28th percentile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 59th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2009 (the first percentile representing the least expensive funds and the 100th percentile the most expensive funds). The Trustees also considered that your fund ranked in the 28th percentile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place 15 for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance 16 of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers, increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first percentile representing the best-performing funds and the 100th percentile the worst-performing funds): One-year period 18th Three-year period 12th Five-year period 11th Over the one-year, three-year and five-year periods ended December 31, 2009, there were 296, 275 and 257 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing; distribution The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 17 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2010, Putnam employees had approximately $319,000,000 and the Trustees had approximately $60,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 18 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Money Market Fund (the fund) at September 30, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 8, 2010 20 The funds portfolio 9/30/10 REPURCHASE AGREEMENTS (40.9%)* Principal amount Value Interest in $86,500,000 joint tri-party repurchase agreement dated September 30, 2010 with Banc of America Securities, LLC due October 1, 2010  maturity value of $45,000,400 for an effective yield of 0.32% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 6.15% and due dates ranging from March 1, 2013 to September 30, 2015, valued at $90,825,000) $45,000,000 $45,000,000 Interest in $387,233,000 joint tri-party repurchase agreement dated September 30, 2010 with Banc of America Securities, LLC due October 1, 2010  maturity value of $240,001,867 for an effective yield of 0.28% (collateralized by various mortgage backed securities with coupon rates ranging from 3.92% to 6.00% and due dates ranging from June 1, 2023 to September 1, 2040, valued at $394,977,661) 240,000,000 240,000,000 Interest in $100,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Citigroup Global Markets, Inc. due October 1, 2010  maturity value of $40,700,396 for an effective yield of 0.35% (collateralized by various corporate and foreign government bonds and notes with coupon rates ranging from zero % to 7.50% and due dates that range from a bond that matures on November 15, 2010 to a perpetual bond that does not have a predetermined maturity date, valued at $105,000,000) 40,700,000 40,700,000 Interest in $425,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Citigroup Global Markets, Inc. due October 1, 2010  maturity value of $110,000,917 for an effective yield of 0.30% (collateralized by various mortgaged backed securities with coupon rates ranging from 2.683% to 6.50% and due dates ranging from September 1, 2013 to June 1, 2040, valued at $433,500,000) 110,000,000 110,000,000 Interest in $63,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Deutsche Bank Securities, Inc. due October 1, 2010  maturity value of $22,000,183 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.25% and due dates ranging from July 28, 2011 to May 27, 2040, valued at $66,150,001) 22,000,000 22,000,000 Interest in $175,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Deutsche Bank Securities, Inc. due October 1, 2010  maturity value of $75,000,583 for an effective yield of 0.28% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 7.00% and due dates ranging from May 1, 2021 to June 1, 2040, valued at $178,500,000) 75,000,000 75,000,000 21 REPURCHASE AGREEMENTS (40.9%)* cont. Principal amount Value Interest in $398,327,000 joint tri-party repurchase agreement dated September 30, 2010 with Goldman Sachs & Co. due October 1, 2010  maturity value of $249,957,944 for an effective yield of 0.28% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 8.00% and due dates ranging from November 1, 2018 to November 1, 2047, valued at $406,293,540) $249,956,000 $249,956,000 Interest in $486,000,000 joint tri-party repurchase agreement dated September 30, 2010 with JPMorgan Securities, Inc. due October 1, 2010  maturity value of $103,001,144 for an effective yield of 0.40% (collateralized by various mortgaged backed securities with coupon rates ranging from 3.50% to 12.50% and due dates ranging from March 1, 2011 to August 5, 2050, valued at $495,721,493) 103,000,000 103,000,000 Interest in $87,500,000 joint tri-party repurchase agreement dated September 30, 2010 with JPMorgan Securities, Inc. due October 1, 2010  maturity value of $45,000,438 for an effective yield of 0.35% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.75% and due dates ranging from March 1, 2011 to September 15, 2040, valued at $91,875,827) 45,000,000 45,000,000 Total repurchase agreements (cost $930,656,000) ASSET-BACKED COMMERCIAL PAPER (18.2%)* Yield (%) Maturity date Principal amount Value Alpine Securitization 0.240 10/18/10 $19,500,000 $19,497,790 Bryant Park Funding, LLC 0.255 10/21/10 21,212,000 21,208,995 Bryant Park Funding, LLC 0.240 10/26/10 3,600,000 3,599,400 Bryant Park Funding, LLC 0.240 10/12/10 9,600,000 9,599,296 Fairway Finance, LLC 0.250 11/2/10 8,000,000 7,998,222 Falcon Asset Securitization Co., LLC 0.250 11/15/10 1,462,000 1,461,543 Falcon Asset Securitization Co., LLC 0.240 10/25/10 4,815,000 4,814,230 FCAR Owner Trust I 0.270 11/3/10 33,000,000 32,991,833 Jupiter Securitization Corp. 0.230 10/15/10 14,000,000 13,998,748 Liberty Street Funding, LLC 0.260 11/8/10 13,600,000 13,596,268 Liberty Street Funding, LLC 0.240 10/1/10 21,000,000 21,000,000 Manhattan Asset Funding Co., LLC 0.270 11/16/10 9,400,000 9,396,757 Manhattan Asset Funding Co., LLC 0.270 10/12/10 12,700,000 12,698,952 Old Line Funding Corp. 0.250 11/2/10 34,000,000 33,992,444 Sheffield Receivables (United Kingdom) 0.250 10/28/10 35,000,000 34,993,438 Starbird Funding Corp. 0.270 11/19/10 5,260,000 5,258,067 Starbird Funding Corp. 0.260 10/22/10 4,000,000 3,999,393 Starbird Funding Corp. 0.260 10/12/10 25,000,000 24,998,014 Straight-A Funding, LLC 0.270 11/16/10 5,400,000 5,398,137 Straight-A Funding, LLC 0.260 11/15/10 8,987,000 8,984,079 Straight-A Funding, LLC 0.250 12/15/10 13,400,000 13,393,020 Straight-A Funding, LLC 0.250 11/17/10 7,800,000 7,797,454 Straight-A Funding, LLC 0.240 10/20/10 11,100,000 11,098,594 Straight-A Funding, LLC 0.230 10/21/10 2,200,000 2,199,719 22 ASSET-BACKED COMMERCIAL PAPER (18.2%)* cont. Yield (%) Maturity date Principal amount Value Straight-A Funding, LLC 0.210 10/25/10 $15,700,000 $15,697,802 Thunder Bay Funding, Inc. 0.260 11/9/10 15,710,000 15,705,641 Variable Funding Capital Co., LLC 0.240 10/8/10 25,000,000 24,998,833 Victory Receivables Corp. 0.260 10/6/10 10,454,000 10,453,622 Victory Receivables Corp. 0.260 10/5/10 24,000,000 23,999,307 Total asset-backed commercial paper (cost $414,829,598) U.S. TREASURY OBLIGATIONS (10.0%)* Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.230 7/28/11 $100,000,000 $99,810,833 U.S. Treasury Bills 0.195 5/5/11 22,000,000 21,974,590 U.S. Treasury Bills 0.160 11/18/10 12,000,000 11,997,488 U.S. Treasury Bills 0.100 10/14/10 22,000,000 21,999,206 U.S. Treasury Notes k 1.000 9/30/11 31,500,000 31,719,412 U.S. Treasury Notes k 1.000 8/31/11 14,000,000 14,089,148 U.S. Treasury Notes k 1.000 7/31/11 25,000,000 25,149,588 Total U.S. treasury obligations (cost $226,740,265) CORPORATE BONDS Interest Maturity Principal AND NOTES (9.2%)* rate (%) date amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.493 6/28/11 $25,400,000 $25,400,000 JPMorgan Chase Bank NA sr. notes FRN 0.258 6/21/11 30,800,000 30,800,000 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.286 1/27/11 26,000,000 26,000,000 Nordea Bank AB 144A FRN (Sweden) 0.392 6/20/11 26,100,000 26,100,000 Rabobank Nederland NV 144A sr. unsec. unsub. notes FRN (Netherlands) 0.446 6/16/11 12,000,000 12,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) M 0.697 5/15/14 27,375,000 27,375,000 Svenska Handelsbanken AB 144A FRN (Sweden) 0.556 2/11/11 27,000,000 27,000,000 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.308 7/1/11 16,000,000 16,000,000 Westpac Banking Corp. sr. unsec. notes FRN, MTN (Australia) 0.558 5/27/11 18,000,000 18,000,000 Total corporate bonds and notes (cost $208,675,000) U.S. GOVERNMENT AGENCY Maturity Principal OBLIGATIONS (8.1%)* Yield (%) date amount Value Fannie Mae discount notes 0.190 12/20/10 $2,000,000 $1,999,156 Fannie Mae discount notes 0.185 12/8/10 21,500,000 21,492,487 Fannie Mae discount notes 0.180 12/22/10 34,200,000 34,185,978 Federal Farm Credit Bank FRB 0.256 11/26/10 24,000,000 24,000,000 Federal Farm Credit Bank FRB, Ser. 1 0.266 2/28/11 23,000,000 23,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 0.228 11/8/10 20,000,000 20,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 2 0.202 11/19/10 24,300,000 24,299,347 23 U.S. GOVERNMENT AGENCY Maturity Principal OBLIGATIONS (8.1%)* cont. Yield (%) date amount Value Federal Home Loan Mortgage Corp. 0.190 12/27/10 $7,000,000 $6,996,786 Federal Home Loan Mortgage Corp. 0.190 12/23/10 4,678,000 4,675,951 Federal Home Loan Mortgage Corp. 0.190 12/20/10 23,000,000 22,990,289 Total U.S. government agency obligations (cost $183,639,994) CERTIFICATES OF DEPOSIT (7.6%)* Interest Maturity Principal rate (%) date amount Value Bank of Montreal (Canada) 0.240 10/4/10 $26,500,000 $26,500,000 DnB NOR Bank ASA/New York FRN (Norway) 0.575 10/19/10 26,000,000 26,000,000 Lloyds TSB Bank PLC/New York, NY FRN (United Kingdom) 0.758 5/6/11 15,500,000 15,500,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.258 11/4/10 25,450,000 25,450,000 Svenska Handelsbanken/New York, NY 0.270 12/1/10 7,500,000 7,500,000 Toronto Dominion Bank/NY FRN (Canada) 0.258 2/4/11 25,700,000 25,700,000 Toronto Dominion Bank/NY FRN (Canada) 0.256 10/29/10 26,215,000 26,215,000 Westpac Banking Corp./NY FRN (Australia) 0.318 10/21/10 19,000,000 19,000,000 Total certificates of deposit (cost $171,865,000) COMMERCIAL PAPER (3.9%)* Maturity Principal Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 0.306 11/23/10 $30,000,000 $30,000,000 Commonwealth Bank of Australia (Australia) 0.260 11/30/10 10,500,000 10,495,446 DnB NOR Bank ASA 144A FRN (Norway) 0.348 3/1/11 24,300,000 24,300,000 Lloyds TSB Bank PLC (United Kingdom) 0.250 10/13/10 3,000,000 2,999,750 Nordea North America, Inc. (Sweden) 0.255 12/17/10 8,500,000 8,495,364 Sumitomo Mitsui Banking Corp. (Japan) 0.250 10/1/10 12,100,000 12,100,000 Total commercial paper (cost $88,390,560) MUNICIPAL BONDS AND NOTES (1.8%)* Interest Maturity Principal rate (%) date amount Value Colorado Housing & Finance Authority VRDN Class I, Ser. AA-1 (Fannie Mae (LOC)), (Freddie Mac (LOC)) M 0.260 5/1/41 $17,185,000 $17,185,000 Colorado Housing & Finance Authority VRDN (Single Family) Class I, Ser. C-2 (Fannie Mae (LOC)), (Freddie Mac (LOC)) M 0.260 11/1/35 4,475,000 4,475,000 Colorado Housing & Finance Authority VRDN (Single Family) Ser. B1 (Fannie Mae (LOC)), (Freddie Mac (LOC)) M 0.250 11/1/32 5,000,000 5,000,000 Colorado Housing & Finance Authority VRDN (Single Family) Ser. B2 (Fannie Mae (LOC)), (Freddie Mac (LOC)) M 0.250 11/1/30 1,335,000 1,335,000 Houston, Independent School District VRDN (Schoolhouse), PSFG M 0.280 6/15/31 5,400,000 5,400,000 Oklahoma State Turnpike Authority VRDN Ser. B M 0.300 1/1/28 6,900,000 6,900,000 Total municipal bonds and notes (cost $40,295,000) 24 BANKERS ACCEPTANCES (0.5%)* Interest Maturity Principal rate (%) date amount Value US Bank, NA/Cincinnati, OH notes 0.220 10/4/10 $12,250,000 $12,250,000 Total bankers acceptances (cost $12,250,000) TOTAL INVESTMENTS Total investments (cost $2,277,341,417) Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes LOC Letter of Credit MTN Medium Term Notes PSFG Permanent School Fund Guaranteed VRDN Variable Rate Demand Notes Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2009 through September 30, 2010 (the reporting period). * Percentages indicated are based on net assets of $2,273,759,655. k The rates shown are the current interest rates at the close of the reporting period. M The securitys effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN and VRDN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): United States 79.6% United Kingdom 2.3% Australia 6.4 Norway 2.2 Canada 5.8 Japan 0.5 Sweden 2.7 Netherlands 0.5 Total 100.0% 25 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $414,829,598 $ Bankers acceptances  12,250,000  Certificates of deposit  171,865,000  Commercial paper  88,390,560  Corporate bonds and notes  208,675,000  Municipal bonds and notes  40,295,000  Repurchase agreements  930,656,000  U.S. Government agency obligations  183,639,994  U.S. Treasury obligations  226,740,265  Totals by level $ $ The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 9/30/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $1,346,685,417 Repurchase agreements (identified cost $930,656,000) 930,656,000 Cash 193,630 Interest and other receivables 423,459 Receivable for shares of the fund sold 4,174,357 Total assets LIABILITIES Payable for shares of the fund repurchased 7,392,922 Payable for compensation of Manager (Note 2) 58,170 Payable for investor servicing fees (Note 2) 302,814 Payable for custodian fees (Note 2) 14,077 Payable for Trustee compensation and expenses (Note 2) 338,815 Payable for administrative services (Note 2) 4,611 Payable for distribution fees (Note 2) 70,204 Other accrued expenses 191,595 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,275,346,633 Undistributed net investment income (Note 1) 19,083 Accumulated net realized loss on investments (Note 1) (1,606,061) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($2,131,330,731 divided by 2,134,486,037 shares) $1.00 Net asset value and offering price per class B share ($37,121,347 divided by 37,176,113 shares)* $1.00 Net asset value and offering price per class C share ($21,990,983 divided by 22,023,767 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($35,999,401 divided by 36,052,847 shares) $1.00 Net asset value, offering price and redemption price per class R share ($16,283,356 divided by 16,307,345 shares) $1.00 Net asset value, offering price and redemption price per class T share ($31,033,837 divided by 31,079,854 shares) $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Year ended 9/30/10 INVESTMENT INCOME Interest (including interest income of $105,015 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 7,402,340 Investor servicing fees (Note 2) 4,250,505 Custodian fees (Note 2) 29,521 Trustee compensation and expenses (Note 2) 184,340 Administrative services (Note 2) 117,795 Distribution fees  Class B (Note 2) 249,669 Distribution fees  Class C (Note 2) 122,908 Distribution fees  Class M (Note 2) 66,983 Distribution fees  Class R (Note 2) 71,109 Distribution fees  Class T (Note 2) 83,467 Other 949,913 Fees waived and reimbursed by Manager (Note 2) (5,627,366) Total expenses Expense reduction (Note 2) (13,360) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (745,853) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $21,149 $29,436,826 Net realized loss on investments (745,853) (280,125) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,261,261) (26,614,166) Class B (26,733) (580,718) Class C (13,426) (184,586) Class M (24,426) (399,823) Class R (7,889) (38,069) Class T (18,187) (146,542) Decrease from capital share transactions (Note 4) (398,180,913) (748,755,449) Total decrease in net assets NET ASSETS Beginning of year 2,674,017,194 3,421,579,846 End of year (including undistributed net investment income of $19,083 and $1,349,856, respectively) The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income Net asset Ratio (loss) value, Net realized Total from From Total return Net assets, of expenses to average beginning Net investment gain (loss) investment net investment From Total Net asset value, at net asset end of period to average netassets Period ended of period income (loss) on investments operations income return of capital distributions end of period value (%) a (in thousands) netassets (%) b (%) Class A September 30, 2010 .0001 (.0003) (.0005)  .32 c  c,d September 30, 2009 .0091 (.0001) (.0086)  .56 c,e .98 c,e September 30, 2008 .0327 (.0002) (.0325) (.0004) .56 e 3.28 e September 30, 2007 .0486 f  g (.0489)  .54 e 4.84 e,f September 30, 2006 .0425 h  (.0425)  .50 e,h 4.26 e,h Class B September 30, 2010 .0001 (.0003) (.0005)  .32 c .01 c September 30, 2009 .0060 (.0001) (.0054)  .91 c,e .68 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.83 e September 30, 2007 .0436 f  g (.0439)  1.04 e 4.34 e,f September 30, 2006 .0375 h  (.0375)  1.00 e,h 3.70 e,h Class C September 30, 2010 .0001 (.0003) (.0005)  .32 c  c,d September 30, 2009 .0060 (.0001) (.0054)  .89 c,e .62 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.66 e September 30, 2007 .0436 f  g (.0439)  1.04 e 4.34 e,f September 30, 2006 .0375 h  (.0375)  1.00 e,h 3.71 e,h Class M September 30, 2010 .0001 (.0003) (.0005)  .32 c  c,d September 30, 2009 .0080 (.0001) (.0074)  .68 c,e .83 c,e September 30, 2008 .0312 (.0002) (.0310) (.0004) .71 e 3.07 e September 30, 2007 .0471 f  g (.0474)  .69 e 4.69 e,f September 30, 2006 .0410 h  (.0410)  .65 e,h 4.11 e,h Class R September 30, 2010 .0001 (.0003) (.0005)  .32 c  c,d September 30, 2009 .0060 (.0001) (.0054)  .84 c,e .43 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.54 e September 30, 2007 .0436 f  g (.0439)  1.04 e 4.32 e,f September 30, 2006 .0375 h  (.0375)  1.00 e,h 4.22 e,h Class T September 30, 2010 .0001 (.0003) (.0005)  .32 c  c,d September 30, 2009 .0073 (.0001) (.0067)  .74 c,e .64 c,e September 30, 2008 .0302 (.0002) (.0300) (.0004) .81 e 2.93 e September 30, 2007 .0461 f  g (.0464)  .79 e 4.59 e,f September 30, 2006 .0400 h  (.0400)  .75 e,h 3.77 e,h See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): September 30, 2010 September 30, 2009 Class A 0.20% 0.02% Class B 0.70 0.17 Class C 0.70 0.19 Class M 0.35 0.05 Class R 0.70 0.24 Class T 0.45 0.09 d Amount represents less than 0.01% of average net assets. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 September 30, 2006 <0.01 f Reflects a non-recurring reallocation of balance credits which amounted to $0.0003 per share and 0.03% of average net assets. g Amount represents less than $0.0001 per share. h Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.04% of average net assets for the period ended September 30, 2006. The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 9/30/10 Note 1: Significant accounting policies Putnam Money Market Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek to provide as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital and maintenance of liquidity by investing in a diversified portfolio of high-quality short-term money market instruments. The fund may invest up to 100% of its assets in money market instruments from the banking, the personal credit and the business credit industries. The fund offers class A, class B, class C, class M, class R and class T shares. Each class of shares is sold without a front-end sales charge. Class A, class M, class R and class T shares also are generally not subject to a contingent deferred sales charge. In addition to the standard offering of class A shares, they are also sold to certain college savings plans and other Putnam funds. Class B shares convert to class A shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. Class C shares have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to class A shares. Class R shares are offered to qualified employee-benefit plans. The expenses for class A, class B, class C, class M, class R and class T shares may differ based on each class distribution fee, which is identified in Note 2. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2009 through September 30, 2010. A) Security valuation The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 33 D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. E) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the fund had a capital loss carryover of $860,209 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $39,633 September 30, 2016 820,576 September 30, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2011 $745,854 of losses recognized during the period November 1, 2009 to September 30, 2010. H) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period ended, there were no temporary or permanent differences. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $19,083 Capital loss carryforward (860,209) Post-October loss (745,854) The aggregate identified cost on a financial reporting and tax basis is the same. 34 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: 0.500% of the first $100 million of average net assets, 0.400% of the next $100 million, 0.350% of the next $300 million, 0.325% of the next $500 million, 0.300% of the next $500 million, 0.275% of the next $2.5 billion, 0.250% of the next $2.5 billion, 0.225% of the next $5 billion, 0.205% of the next $5 billion, 0.190% of the next $5 billion and 0.180% of any excess thereafter. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the funds expenses were reduced by $5,627,366 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived Class A $ Class B 249,669 Class C 122,908 Class M 66,983 Class R 71,109 Class T 83,467 Putnam Management has also contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective January 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $13,360 under the expense offset arrangements. 35 Each independent Trustee of the fund receives an annual Trustee fee, of which $1,806, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class B, class C, class M, class R and class T shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.75%, 1.00%, 1.00%, 1.00% and 0.35% of the average net assets attributable to class B, class C, class M, class R and class T shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.50%, 0.50%, 0.15%, 0.50% and 0.25% of the average net assets attributable to class B, class C, class M, class R and class T shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $135,019 and $1,794, respectively, in contingent deferred sales charges from redemptions of class B and class C shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for class A and class T shares and up to 0.15% for class M shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of class A, class M or class T shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $80,081,248,349 and $80,475,298,046, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. In certain circumstances shares may be purchased or redeemed through the delivery to the fund or receipt by the shareholders, respectively, of securities, the fair value of which is used to determine the number of shares issued or redeemed. Transactions in capital shares were as follows: Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 1,180,161,205 $1,180,161,205 1,548,989,931 $1,548,989,931 Shares issued in connection with reinvestment of distributions 1,212,178 1,212,178 25,737,951 25,737,951 1,181,373,383 1,181,373,383 1,574,727,882 1,574,727,882 Shares repurchased (1,530,355,684) (1,530,355,684) (2,017,039,199) (2,017,039,199) Redemption in kind   (289,226,399) (289,226,399) Net decrease 36 Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 26,963,672 $26,963,672 78,988,071 $78,988,071 Shares issued in connection with reinvestment of distributions 23,770 23,770 529,932 529,932 26,987,442 26,987,442 79,518,003 79,518,003 Shares repurchased (55,861,947) (55,861,947) (112,783,396) (112,783,396) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 19,900,410 $19,900,410 33,660,858 $33,660,858 Shares issued in connection with reinvestment of distributions 12,316 12,316 166,445 166,445 19,912,726 19,912,726 33,827,303 33,827,303 Shares repurchased (25,659,403) (25,659,403) (36,688,576) (36,688,576) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 37,346,778 $37,346,778 40,769,859 $40,769,859 Shares issued in connection with reinvestment of distributions 23,205 23,205 383,588 383,588 37,369,983 37,369,983 41,153,447 41,153,447 Shares repurchased (47,632,333) (47,632,333) (48,327,697) (48,327,697) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class R Shares Amount Shares Amount Shares sold 19,239,520 $19,239,520 20,257,510 $20,257,510 Shares issued in connection with reinvestment of distributions 7,778 7,778 37,844 37,844 19,247,298 19,247,298 20,295,354 20,295,354 Shares repurchased (15,535,185) (15,535,185) (13,267,931) (13,267,931) Net increase Year ended 9/30/10 Year ended 9/30/09 Class T Shares Amount Shares Amount Shares sold 17,248,155 $17,248,155 31,455,749 $31,455,749 Shares issued in connection with reinvestment of distributions 18,031 18,031 145,565 145,565 17,266,186 17,266,186 31,601,314 31,601,314 Shares repurchased (25,293,379) (25,293,379) (12,545,554) (12,545,554) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 5.7% of the outstanding shares of the fund. 37 Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $105,015 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,431,205,685 and $1,490,049,122, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 38 Federal tax information (Unaudited) For the tax year ended September 30, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $1,351,922 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alienshareholders. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 39 Shareholder meeting results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 1,749,671,854 63,366,394 Jameson A. Baxter 1,754,099,168 58,939,080 Charles B. Curtis 1,753,086,964 59,951,284 Robert J. Darretta 1,753,954,421 59,083,827 Myra R. Drucker 1,750,766,406 62,271,842 John A. Hill 1,752,688,374 60,349,874 Paul L. Joskow 1,754,423,858 58,614,390 Elizabeth T. Kennan* 1,752,632,892 60,405,356 Kenneth R. Leibler 1,750,948,434 62,089,814 Robert E. Patterson 1,753,040,791 59,997,457 George Putnam, III 1,754,711,436 58,326,812 Robert L. Reynolds 1,753,289,644 59,748,604 W. Thomas Stephens 1,753,895,969 59,142,279 Richard B. Worley 1,749,363,234 63,675,014 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management was approved asfollows: Votes Votes Broker for against Abstentions non-votes 1,501,536,235 34,526,738 31,067,412 245,907,863 A proposal to amend the funds agreement and declaration of trust with respect to duration of the trust was approved as follows: Votes Votes Broker for against Abstentions non-votes 1,505,901,435 34,126,662 27,102,288 245,907,863 All tabulations are rounded to the nearest whole number. 40 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 41 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 42 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC Myra R. Drucker Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street W. Thomas Stephens Francis J. McNamara, III London, England SW1A 1LD Richard B. Worley Vice President and Chief Legal Officer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Custodian Executive Vice President, Vice President, Clerk and State Street Bank Principal Executive Assistant Treasurer and Trust Company Officer, Treasurer and Compliance Liaison Michael Higgins Legal Counsel Vice President, Senior Associate Ropes & Gray LLP Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Independent Registered Principal Financial Officer Nancy E. Florek Public Accounting Firm Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal John A. Hill, Chairman Accounting Officer Susan G. Malloy Jameson A. Baxter, Vice President and Vice Chairman Beth S. Mazor Assistant Treasurer Ravi Akhoury Vice President Barbara M. Baumann This report is for the information of shareholders of Putnam Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2010 $150,747 $ $2,591 $3,340* September 30, 2009 $237,061 $ $2,338 $7,047* * Includes fees of $3,340 and $7,047 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended September 30, 2010 and September 30, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended September 30, 2010 and September 30, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 405,584 and $530,269 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, 2010 $ $ 243,601 $ $ September 30, 2009 $ $ 485,847 $ $ Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
